      Case 1:17-cv-02459-GLR Document 306 Filed 04/24/20 Page 1 of 22



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND


BROCK STONE, et al.,

                  Plaintiffs,

         v.                          Case No. 1:17-cv-02459-GLR

DONALD J. TRUMP, et al.,             Hon. George L. Russell, III

                  Defendants.




   PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY
  COMPLIANCE WITH THE MAGISTRATE JUDGE’S MEMORANDUM
                     OPINION AND ORDER
            Case 1:17-cv-02459-GLR Document 306 Filed 04/24/20 Page 2 of 22



                                                  TABLE OF CONTENTS
                                                                                                                                            Page

Introduction ..................................................................................................................................... 1

Background ..................................................................................................................................... 2

Legal Standard ................................................................................................................................ 6

Argument ........................................................................................................................................ 7

           I.         The Court Should Deny Defendants’ Motion to Stay Compliance for the
                      Same Reasons It Denied Their Prior Request for a Stay. ....................................... 7

           II.        The Court Should Deny the Motion to Stay Because Defendants Do Not
                      Make a “Strong Showing” That Their Objections Are Likely to Succeed. .......... 11

                                  1.         The Magistrate Judge’s Opinion Is Consistent with the
                                             Court’s Direction and Supported by the Evidence. ...................... 11

                                  2.         Defendants Cannot Show that the Magistrate Judge’s
                                             Opinion Was Clearly Erroneous or Contrary to Law. .................. 13

Conclusion .................................................................................................................................... 16




                                                                    —i—
            Case 1:17-cv-02459-GLR Document 306 Filed 04/24/20 Page 3 of 22



                                              TABLE OF AUTHORITIES
                                                                                                                                    Page(s)

Cases

Cipollone v. Liggett Group, Inc.,
   812 F.2d 1400 (4th Cir. 1987) ......................................................................................... passim

Donnelly v. Branch Banking & Trust Co.,
   971 F. Supp. 2d 495 (D. Md. 2013) ...........................................................................................7

F.T.C. v. Warner Commc’ns Inc.,
   742 F.2d 1156 (9th Cir. 1984) .................................................................................................13

FEC v. Christian Coal.,
  178 F.R.D. 456 (E.D. Va. 1998) ..............................................................................................11

GTSI Corp. v. Wildflower Int’l, Inc.,
  2009 WL 3245396 (E.D. Va. Sept. 29, 2009)......................................................................7, 11

Harman v. Levin,
   772 F.2d 1150 (4th Cir. 1985) .................................................................................................11

Hartford Accident & Indem. Co. v. Zurich Am. Ins. Co.,
   2019 WL 3936817 (D. Md. Aug. 19, 2019) ..............................................................................7

Hilton v. Braunskill,
    481 U.S. 770 (1987) .............................................................................................................7, 11

Karnoski v. Trump,
   926 F.3d 1180 (9th Cir. 2019) .......................................................................................4, 12, 13

Landis v. N. Am. Co.,
   299 U.S. 248 (1936) ...................................................................................................................7

Mullins v. Suburban Hosp. Healthcare Sys., Inc.,
   2017 WL 3023282 (D. Md. July 17, 2017)..............................................................................10

OT, LLC v. Harford Cty., Maryland,
   2019 WL 4598010 (D. Md. Sept. 23, 2019) ..............................................................................6

Perry v. Schwarzenegger,
   591 F.3d 1147 (9th Cir. 2009) ...................................................................................................9

Statutes

28 U.S.C. § 636 ..............................................................................................................................11




                                                                  — ii —
            Case 1:17-cv-02459-GLR Document 306 Filed 04/24/20 Page 4 of 22



Other Authorities

Fed. R. Civ. P. 72 .......................................................................................................................2, 11

Local Rule 105.2(a) .........................................................................................................................2




                                                                 — iii —
        Case 1:17-cv-02459-GLR Document 306 Filed 04/24/20 Page 5 of 22



                                      INTRODUCTION

       This Court should reject Defendants’ latest attempt to delay discovery and should deny

their Motion to Stay Compliance with the Magistrate Judge’s Memorandum Opinion and Order

(ECF 301). Plaintiffs, no longer protected by a preliminary injunction, suffer ongoing and severe

harm from Defendants’ discriminatory policies. To move this case forward and have a full and

fair chance to challenge these unconstitutional policies, Plaintiffs need the documents the

Magistrate Judge once again ordered Defendants to disclose. Defendants’ persistent delay tactics

to stall discovery have prevented Plaintiffs from obtaining these documents and proceeding with

their case for over two years. Enough is enough—discovery should move forward now.

       Defendants can claim no legitimate burden in producing the thousands of documents they

have withheld under assertions of the deliberative process privilege, assertions that the Court has

now rejected. As the Magistrate Judge found, Defendants’ counsel has acknowledged that these

thousands of “documents are not only available, but also culled as to the government’s position

on privilege.” ECF 299 at 3. Indeed, Defendants appear to have dropped their argument that

producing these documents would be unduly burdensome. The documents and other information

at issue should be produced without further delay.

       Nor can Defendants credibly argue that they would be irreparably harmed by compliance

with the Order. For nearly two years since the filing of Plaintiffs’ Motion to Compel, Defendants

have withheld thousands of documents, arguing that the onus was on Plaintiffs to identify, based

on voluminous and vague privilege logs, the individual documents they seek to compel. The

Magistrate Judge rightly saw this proposal as a “delay tactic,” id. at 5, but nonetheless allowed

Defendants to seek a protective order for particular documents for which they had a good faith

basis to seek protection. This sensible approach properly puts the burden of identifying specific

documents on the party that is resisting disclosure and has more information about the


                                              —1—
        Case 1:17-cv-02459-GLR Document 306 Filed 04/24/20 Page 6 of 22



documents, and it mitigates any concern that Defendants will face irreparable harm in the

absence of a stay.

       The balance of harms weighs strongly in favor of disclosure and allowing Plaintiffs to

proceed with their case, so that Plaintiffs can finally obtain the evidence to which they are

entitled in litigating Defendants’ unconstitutional discrimination. The Motion to Stay

Compliance should be denied.

       Plaintiffs also respectfully request that this Court rule expeditiously on the present

motion, and on Defendants’ Objections and Plaintiffs’ forthcoming response thereto.1

Defendants have already announced that they will not produce the documents ordered produced

by the Magistrate Judge until the stay is fully adjudicated. Given that Defendants have

unilaterally awarded themselves a stay until this Court acts, Plaintiffs respectfully urge speedy

resolution of this dispute.

                                        BACKGROUND

       Plaintiffs bring an equal protection challenge to Defendants’ policy that discriminates

against transgender people serving and seeking to serve in the military. See ECF 284. Although

Plaintiffs originally filed this action in August 2017, the parties remain in the midst of fact and

expert discovery, due to what the Magistrate Judge aptly termed the Defendants’ “persistent

delay tactics.” ECF 299 at 12. In view of the length and complex nature of these proceedings,

Plaintiffs provide a short recitation of the relevant facts giving rise to Defendants’ present

Motion to Stay Compliance. See ECF 301.

       On August 14, 2018, the Magistrate Judge issued an order granting Plaintiffs’ Motion to

Compel three categories of documents. ECF 204 at 3-7. Specifically, Plaintiffs’ June 15, 2018


1
       Plaintiffs will respond to Defendants’ Objections (ECF 302) no later than May 7, 2020,
consistent with Local Rule 105.2(a). Cf. Fed. R. Civ. P. 72, Advisory Committee’s note.


                                               —2—
        Case 1:17-cv-02459-GLR Document 306 Filed 04/24/20 Page 7 of 22



Motion to Compel sought discovery of deliberative materials regarding (1) President Trump’s

original July 2017 Tweets and August 2017 Memorandum, (2) the activities of the Department

of Defense (“DoD”)’s so-called panel of experts (“the Panel”) and its working groups tasked

with developing a plan to study and implement the President’s decision, and (3) DoD’s

Implementation Plan and the President’s acceptance of that Plan in his March 23 Memorandum,

including any participation or interference in that process by anti-transgender activists and

lobbyists. See ECF 177-3 at 2. The Magistrate Judge reasoned that the deliberative process

privilege did not shield Defendants from their obligation to produce these three categories of

documents because “each of the categories of compelled documents is likely to contain evidence

reflecting Defendants’ intent.” ECF 204 at 5. Furthermore, the Magistrate Judge denied

Defendants’ request to stay discovery proceedings, finding “there are no justifiable reasons to

stay decisions on the discovery disputes pending the outcome of the dispositive motions or for

any other proffered reasons.” Id.at 4.

       Defendants then requested that this Court stay compliance with the Magistrate Judge’s

Order compelling production. See ECF 208. Defendants also filed objections to that Order. See

ECF 209. Plaintiffs opposed Defendants’ request to stay compliance and their objections to the

Magistrate Judge’s Order. See ECF 211, 216.

       On November 30, 2018, the Court agreed with Plaintiffs that Defendants’ objections

lacked merit. The Court carefully reviewed the Magistrate Judge’s findings with respect to the

formation of the Panel in response to the President’s July 2017 Tweets, the lack of changes in

military readiness from the Open Service Directive to the Implementation Plan, and the

Implementation Plan’s effect of banning transgender military service, and the Court determined

that each of these findings was “reasonable.” ECF 227 at 9-11. With respect to the deliberative




                                              —3—
        Case 1:17-cv-02459-GLR Document 306 Filed 04/24/20 Page 8 of 22



process privilege, this Court independently considered the Cipollone factors and found the

relevance of the evidence, the availability of alternative evidence, and the government’s central

role in the litigation all “weigh strongly in favor of disclosure and outweigh the fourth factor.”

Id. at 16 (citing Cipollone v. Liggett Group, Inc., 812 F.2d 1400 (4th Cir. 1987)) . Therefore, this

Court concluded that the Magistrate Judge properly ordered production of these documents. Id.

       Nevertheless, this Court granted Defendants’ Motion to Stay Compliance in light of the

then-pending decision of the U.S. Court of Appeals for the Ninth Circuit in Karnoski. Id. at 1,

21. In Karnoski, which also involves a challenge to the decision to ban transgender persons from

military service, the Defendants petitioned the Ninth Circuit for a writ of mandamus challenging

an order compelling discovery issued by the U.S. District Court for the Western District of

Washington. See Karnoski v. Trump, 926 F.3d 1180, 1186 (9th Cir. 2019). This Court

determined that granting a stay would be appropriate because it would “avoid duplicative

litigation” in light of Karnoski, “the length of the stay should be brief,” and “[d]enying the stay

would impose a burden on Defendants.” ECF 227 at 21. Although this Court recognized that

“granting a stay may burden Plaintiffs,” it justified that burden, under those particular facts, to

maintain “consistency with the parallel proceeding in the Ninth Circuit.” Id. at 22.

       The Ninth Circuit held that the independence, or lack thereof, of the process leading to

Defendants’ policy remained a central question for further discovery and noted that the plaintiffs

there could present additional evidence to support their argument that the military’s

decisionmaking process was circumscribed by the President’s orders. Karnoski, 926 F.3d at

1202-03. The court issued the writ of mandamus, concluding that the record in that case was

inadequate to perform the four-factor balancing required to analyze the government’s




                                               —4—
         Case 1:17-cv-02459-GLR Document 306 Filed 04/24/20 Page 9 of 22



deliberative process privilege claims and that the district court “should consider classes of

documents separately when appropriate.” Id. at 1206.

        Following that decision, the Defendants moved this Court to reconsider its decision on

Defendants’ discovery objections and moved to extend the stay of compliance with Defendants’

discovery obligations. ECF 257-1. On September 3, 2019, this Court issued an Order granting in

part and denying in part Defendants’ Motion. See ECF 267. The Court again rejected

Defendants’ challenge to the Magistrate Judge’s factual findings, and it vacated the Magistrate

Judge’s “August 14, 2018 Order and remand[ed] . . . to apply the Cipollone factors to the

categories of documents Plaintiffs seek in their Motion to Compel and permit Defendants to

argue that Plaintiffs should more narrowly define the categories of documents.” Id. at 10. This

Court went on to reject Defendants’ request to extend the stay of discovery, id. at 16-17,

explaining that, at that time, “Plaintiffs have had to wait more than a year for discovery to move

forward” and that delay “has imposed a burden on them.” Id. at 15. Moreover, the Court

“doubt[ed] that the length of [a] stay” pending a motion for reconsideration and potential

appellate review “would be reasonable,” noting the length of time it took for the Ninth Circuit to

issue its opinion in Karnoski. Id. Finally, the Court determined that “[c]ontinuing the

stay . . . would further delay resolution of this case, which would not promote judicial economy.”

Id. at 16.

        Following supplemental briefing on the Cipollone factors, the Magistrate Judge issued an

Order on April 9, 2020. ECF 300; see ECF 299.2 The Magistrate Judge again granted Plaintiffs’



2
       While this issue was on remand before the Magistrate Judge, the Western District of
Washington in Karnoski considered similar requests for production and granted a renewed
motion to compel in December 2019. Order, Karnoski v. Trump, No. C17-1297-MJP (W.D.
Wash. Dec. 18, 2019), ECF 401. On February 7, 2020, the Western District of Washington also
denied the government’s motion to stay the order compelling discovery. Order, Karnoski v.


                                              —5—
       Case 1:17-cv-02459-GLR Document 306 Filed 04/24/20 Page 10 of 22



Motion to Compel discovery of the same three categories of documents for which Plaintiffs

originally moved to compel on June 15, 2018, nearly two years prior. ECF 299 at 12; see ECF

177-1. As an initial matter, the Magistrate Judge determined that Plaintiffs’ requests were

“appropriately discreet,” not “overly broad,” and that Defendants “already have knowledge of

the documents that comprise each of the three categories.” ECF 299 at 2-3. The Magistrate Judge

carefully applied the Cipollone factors to each category of documents, finding that Plaintiffs

satisfied the first three factors because all three categories of evidence were relevant to the

litigation, alternative evidence was not available, and the Government played a necessary and

important role in the litigation. Id. at 6-9. Under the fourth Cipollone factor, the Magistrate Judge

applied a balancing test and determined the public interest weighs in favor of requiring

Defendants to make disclosures under all three categories. Id. at 9-12. The Magistrate Judge

added “caveats to the ordered disclosures” by permitting Defendants to seek protective orders

“[i]f Defendants have specific and well-defined objections based upon the level at which the

documents were issued, or any other good faith reasons as to specific documents.” Id. at 11.

       Defendants again move to stay compliance with the Magistrate Judge’s Order, see ECF

300, pending resolution of their Objections to that Order filed on April 23, 2020, ECF 302.

                                     LEGAL STANDARD

       “The party seeking a stay must justify it by clear and convincing circumstances

outweighing potential harm to the party against whom it is operative.” OT, LLC v. Harford Cty.,

Maryland, No. CV GLR-17-2812, 2019 WL 4598010, at *3 (D. Md. Sept. 23, 2019) (quoting


Trump, No. C17-1297-MJP (W.D. Wash. Feb. 7, 2020), ECF 413. Defendants then filed a
petition for writ of mandamus in the Ninth Circuit. Trump v. U.S. District Court for the Western
District of Washington, No. 20-70365 (9th Cir. Feb. 11, 2020), ECF 1-1. Although the Ninth
Circuit has granted the Defendants a temporary administrative stay, the case is still being briefed.
See Order, Trump v. U.S. District Court for the Western District of Washington, No. 20-70365
(9th Cir. Feb. 12, 2020), ECF 3.


                                               —6—
       Case 1:17-cv-02459-GLR Document 306 Filed 04/24/20 Page 11 of 22



Hartford Accident & Indem. Co. v. Zurich Am. Ins. Co., No. JKB-19-00593, 2019 WL 3936817,

at *3 (D. Md. Aug. 19, 2019)). A litigant seeking a stay “must make out a clear case of hardship

or inequity in being required to go forward.” Landis v. N. Am. Co., 299 U.S. 248, 254–55 (1936).

“The Court considers the following factors when determining whether to grant a stay: ‘the length

of the requested stay, the hardship that the movant would face if the motion were denied, the

burden a stay would impose on the nonmovant, and whether the stay would promote judicial

economy by avoiding duplicative litigation.’” ECF 227 at 20 (quoting Donnelly v. Branch

Banking & Trust Co., 971 F. Supp. 2d 495, 501 (D. Md. 2013)). Courts also consider “whether

the stay applicant has made a strong showing that he is likely to succeed on the merits.” See, e.g.,

GTSI Corp. v. Wildflower Int’l, Inc., No. 1:09CV123 (JCC), 2009 WL 3245396, at *1 (E.D. Va.

Sept. 29, 2009) (quoting Hilton v. Braunskill, 481 U.S. 770, 776 (1987)).

                                           ARGUMENT

I.     The Court Should Deny Defendants’ Motion to Stay Compliance for the Same
       Reasons It Denied Their Prior Request for a Stay.

       The Court should allow discovery to continue now for the same reasons the Court denied

Defendants’ earlier motion to stay in September 2019. The conditions now are substantially the

same as they were in September 2019 such that the factors—(1) the length of the requested stay;

(2) the hardship that the movant would face if the motion were denied; (3) the burden a stay

would impose on the nonmovant; and (4) whether the stay would promote judicial economy by

avoiding duplicative litigation—weigh heavily in favor of denying the motion to stay and letting

Plaintiffs’ case proceed. The only thing that has changed is that seven more months have passed

without any progress in this litigation.

       First, there exists no reason to think the length of a stay would be brief, and Defendants

do not suggest otherwise. When the Court granted a stay in November 2018 while the Ninth



                                              —7—
       Case 1:17-cv-02459-GLR Document 306 Filed 04/24/20 Page 12 of 22



Circuit considered the government’s petition for writ of mandamus in Karnoski, it reasoned that

the “length of the stay should be brief,” because the Ninth Circuit had already heard oral

argument. ECF 227 at 21. In fact, as the Court later recognized, the length of the stay was not

brief, and the Ninth Circuit did not issue an opinion until over eight months after oral argument.

ECF 267 at 15. “Based on the Ninth Circuit’s timeline,” the Court “doubt[ed] that the length of a

[further] stay would be reasonable.” Id. Moreover, though Defendants point to yet another

mandamus petition they have filed in the Ninth Circuit, that appeal is procedurally distinct from

the prior appeal. In the present appeal, the Ninth Circuit has entered only a temporary

administrative stay while it considers Defendants’ request for a full stay pending consideration of

the merits. Order, Trump v. U.S. District Court for the Western District of Washington, No. 20-

70365, (9th Cir.), ECF 3. This Court entered its prior stay only after the Ninth Circuit had

entered a full stay of the underlying Karnoski decision pending its consideration of the merits of

the earlier appeal in that case. ECF 227 at 21. In any event, there is no reason to think that a stay

pending Defendants’ current mandamus petition in Karnoski would be reasonable now,

particularly considering that the Ninth Circuit has not yet scheduled oral argument.

       Second, a stay would continue to severely burden Plaintiffs. When the Court granted

Defendants’ first motion to stay compliance in November 2018, a preliminary injunction offered

Plaintiffs partial protection from the harmful effects of Defendants’ discriminatory policies. That

preliminary injunction has since been stayed, allowing those discriminatory policies to go into

effect and working an ongoing and continuing harm on Plaintiffs. See ECF 249. The continuing

injury Plaintiffs face from the application of Defendants’ unconstitutional policies weighs

strongly in favor of denying Defendants’ Motion to Stay Compliance.




                                               —8—
       Case 1:17-cv-02459-GLR Document 306 Filed 04/24/20 Page 13 of 22



       As the Court recognized in the September 2019 order, “[t]hat Plaintiffs have had to wait

more than a year for discovery to move forward in this case has imposed a burden on them.”

ECF 267 at 15. Plaintiffs have now had to wait nearly two years since filing their original motion

to compel in June 2018, see ECF 177, and over two years since serving their discovery requests

in January 2018. Before the litigation can move forward, Defendants must disclose those

documents that are not protected by the deliberative process privilege. See ECF 299 at 9

(“Plaintiffs cannot properly depose any witnesses until they have reviewed the document

disclosure.”). Defendants’ “persistent delay tactics,” see ECF 299 at 12, have prevented Plaintiffs

from receiving the documents they need to continue the litigation. “[D]iscovery should move

forward.” ECF 267 at 15.

       Third, in contrast to the burden this ongoing delay has placed on Plaintiffs, the harms

Defendants face in moving forward are, at most, slight. The Court denied Defendants’ prior

motion for a stay because “Defendants [would] not, at this point in time, be forced to produce the

documents they contend will result in irreparable harm.” Id. at 14. It is even clearer now that

there would be no irreparable harm to Defendants, because the Magistrate Judge’s careful order

specifically permits Defendants to withhold and seek a protective order concerning documents

for which they have good-faith, “specific and well-defined objections,” mitigating any concern

that Defendants will face irreparable harm in the absence of a stay. See ECF 299 at 11.3

Throughout this litigation, Defendants have made a blanket assertion of the deliberative process




3
        Defendants wrongly claim that protective orders are no solution to their alleged
confidentiality harms, citing a case in which a protective order only “limit[ed] dissemination.”
See ECF 301 at 15 (citing Perry v. Schwarzenegger, 591 F.3d 1147, 1164 (9th Cir. 2009)). There
is no reason to think the Magistrate Judge contemplated solely protective orders that would only
limit dissemination as opposed to precluding disclosure. If the Magistrate Judge issues a
protective order that Defendants believe insufficiently protects their interests, the Defendants

                                              —9—
       Case 1:17-cv-02459-GLR Document 306 Filed 04/24/20 Page 14 of 22



privilege as to tens of thousands of documents. Yet they have provided little or no evidence that

the production or disclosure of the vast majority of these documents would implicate any of the

concerns they claim would cause “irreparable harm.” See ECF 301 at 8. The Magistrate Judge’s

Order permits Defendants to carry their burden of justifying their withholding or other special

treatment of documents through the articulation of specific facts supporting the assertion of any

privileges or other concerns, while allowing Plaintiffs to move forward with discovery.

       Fourth, “further delay[ing] resolution of this case … would not promote judicial

economy.” ECF 267 at 16. As the Court has already determined, “more discovery is necessary.”

Id. Despite Plaintiffs’ having filed their underlying Motion to Compel nearly two years ago, in

June 2018, ECF 177-1, discovery deadlines have been extended indefinitely due to Defendants’

delay tactics, see ECF 273. Continuing to delay necessary discovery “in anticipation of some

future, potential related litigation would not further the Court’s interest in judicial economy.”

ECF 267 at 16 (quoting ECF 260 at 31); see also Mullins v. Suburban Hosp. Healthcare Sys.,

Inc., No. PX 16-1113, 2017 WL 3023282, at *2 (D. Md. July 17, 2017) (denying plaintiff’s

motion for a stay in anticipation of rejoining previously dismissed claims where the case was

pending for over a year, the parties had begun discovery, and the other claims might have taken

several months to reach discovery). Defendants acknowledge that the documents falling within

Plaintiffs’ first category—deliberative materials regarding the President’s July 2017 tweets and

August 2017 memorandum—are not subject to the Government’s mandamus petition in

Karnoski. ECF 301 at 6. At a minimum, the Court should not grant a stay as to Category 1

documents.




could challenge the order at that time. However, speculation about the inadequacy of a potential
protective order is not a legitimate basis to further delay discovery.


                                              — 10 —
       Case 1:17-cv-02459-GLR Document 306 Filed 04/24/20 Page 15 of 22



       This case has dragged on as a result of Defendants’ delay tactics, and circumstances have

changed significantly since November 2018, when this Court granted Defendants’ original

motion to stay compliance. Now, nearly two years after Plaintiffs filed their motion to compel,

the factors that this Court has previously used when considering Defendants’ motions to stay

weigh heavily in favor of allowing discovery to proceed promptly.

II.    The Court Should Deny the Motion to Stay Because Defendants Do Not Make a
       “Strong Showing” That Their Objections Are Likely to Succeed.

       Defendants fail to show that their objections to the Magistrate Judge’s ruling are likely to

succeed. In addition to the factors outlined in Section I, courts also consider “whether the stay

applicant has made a strong showing that he is likely to succeed on the merits.” See, e.g., GTSI,

2009 WL 3245396, at *1 (quoting Hilton, 481 U.S. at 776). A district court may overturn a

magistrate judge’s decision on a pre-trial discovery ruling only “where it has been shown that the

magistrate judge’s order is clearly erroneous or contrary to law.” 28 U.S.C. § 636; see also Fed.

R. Civ. P. 72(a). “[T]he ‘clearly erroneous’ standard is deferential,” and a magistrate’s findings

of fact should be affirmed, unless “the reviewing court’s view of the entire record leaves the

Court with the ‘definite and firm conviction that a mistake has been committed.’” FEC v.

Christian Coal., 178 F.R.D. 456, 460 (E.D. Va. 1998) (citing Harman v. Levin, 772 F.2d 1150,

1153 (4th Cir. 1985)). Because Defendants identify no clearly erroneous finding or portion of the

Magistrate Judge’s opinion that is contrary to law, this Court should deny their Motion to Stay

Compliance.

               1.      The Magistrate Judge’s Opinion Is Consistent with the Court’s Direction
                       and Supported by the Evidence.

       The Court remanded the case to the Magistrate Judge specifically “to apply the Cipollone

factors to the categories of documents Plaintiffs seek in their Motion to Compel and permit

Defendants to argue that Plaintiffs should more narrowly define the categories of documents.”


                                             — 11 —
       Case 1:17-cv-02459-GLR Document 306 Filed 04/24/20 Page 16 of 22



ECF 267 at 10. The Magistrate Judge did just that, finding that Plaintiffs’ categories were

appropriately discrete and that the Cipollone factors weighed in favor of disclosure. These

findings were supported by evidence and were not clearly erroneous.4

       First, the Magistrate Judge’s findings that Plaintiffs’ three categories of compelled

documents were not overly broad and that a more granular approach was not necessary under the

circumstances were supported by the evidence. When remanding the case to the Magistrate

Judge, the Court made clear that Defendants had the burden of showing that Plaintiffs’ categories

were overly broad. Id.; see also id. at 7 (“The [Ninth] Circuit Court placed the burden on the

Karnoski defendants to ‘persuasively argue that a more granular analysis would be proper.’”)

(quoting Karnoski, 926 F.3d at 1206). The Magistrate Judge found that Defendants did not carry

their burden, citing the facts that Defendants “already [had] knowledge of the documents that

comprise each of the three categories” and “described in detail the types of documents contained

in each category.” ECF 299 at 2-3. The Magistrate Judge rejected as a “delay tactic” Defendants’

insistence that Plaintiffs identify individual documents for disclosure. Id. at 5. The Magistrate

Judge further rejected Defendants’ argument that producing the requested information was

unduly burdensome, based on Defendants’ counsel’s explanation that the requested documents

have already been collected and listed on Defendants’ privilege logs. Id. at 3. Defendants no

longer even appear to argue that producing the requested categories of documents would be

overly burdensome. Thus, the Magistrate Judge’s finding that Plaintiffs’ categories were

“appropriately discreet,” id., was not clearly erroneous.

       Second, the Magistrate Judge weighed the Cipollone factors for each of Plaintiffs’ three

categories of documents and found that the factors—“(1) the relevance of the evidence to the


4
       As noted supra, Plaintiffs intend to separately respond in full to the merits of Defendants’
Objections, and address them here only as pertaining to Defendants’ stay request.


                                             — 12 —
       Case 1:17-cv-02459-GLR Document 306 Filed 04/24/20 Page 17 of 22



lawsuit; (2) the availability of alternative evidence on the same matters; (3) the government’s

role (if any) in the litigation, and (4) the extent to which disclosure would hinder frank and

independent discussion regarding contemplated policies and decisions”—all weighed in favor of

disclosure for each of Plaintiffs’ three categories. See id. at 5-12 (quoting Cipollone, 812 F.2d

1400). Acknowledging that the “litigation here is very fact driven,” the Magistrate Judge rested

his application of the factors on findings of fact, considering the factors separately for each

category when appropriate. See ECF 299 at 5-12. Accordingly, the Magistrate Judge abided by

this Court’s mandate.

               2.       Defendants Cannot Show that the Magistrate Judge’s Opinion Was
                        Clearly Erroneous or Contrary to Law.

       Defendants do not directly contest the Magistrate Judge’s application of the Cipollone

factors. Instead, they argue that the Magistrate Judge failed to consider other criteria. These

arguments are unpersuasive.

       First, Defendants argue in vague terms that the Magistrate Judge did not “evaluate the

current record in determining whether Plaintiffs have established a sufficient need” for additional

discovery. See ECF 301 at 11. This argument fails on multiple levels. First, Defendants’

purported “sufficient need” test, which they derive from language in the Karnoski decision, is

merely a summation of the four Cipollone factors. See Karnoski, 926 F.3d at 1206 (“‘[A] litigant

may obtain deliberative materials if his or her need for the materials and the need for accurate

fact-finding override the government’s interest in non-disclosure.’ . . . As the district court here

correctly recognized, we balance four factors in determining whether this exception to the

deliberative process privilege is met.” (quoting F.T.C. v. Warner Commc’ns Inc., 742 F.2d 1156,

1161 (9th Cir. 1984))). Of course, the Magistrate Judge applied those four factors and found they

weighed in favor of disclosure, thus satisfying the test Defendants claim the Magistrate Judge



                                              — 13 —
       Case 1:17-cv-02459-GLR Document 306 Filed 04/24/20 Page 18 of 22



failed to consider. Second, Defendants are simply wrong that the Magistrate Judge failed to

evaluate the current record by not considering the effect of Defendants’ recent disclosure of

certain Panel materials. See ECF 301 at 11-12. The Magistrate Judge’s opinion specifically

quoted Defendants’ assertion that they had produced this material, and nonetheless found that

that the remaining Category 2 documents should be disclosed, because Defendants had never

challenged the relevance of the documents and had not met their burden of showing that

discovery of the documents was not proportional to the needs of the case. ECF 299 at 7.

Defendants could not contend that the Magistrate Judge overlooked any persuasive showing that

the many documents still at issue would be cumulative of the contents of the limited materials

they have now produced. Defendants have never made such a showing.

       Second, Defendants’ argument that the Magistrate Judge did not properly consider

whether a document or category of documents requires greater deference depending on who is

involved is misleading at best. See ECF 301 at 14. As a practical matter, the Magistrate Judge

could not have reasonably considered whether specific documents or types of documents

required heightened deference, as Defendants steadfastly have refused to propose a differential

level of deference for certain documents or categories of documents. Nonetheless, the Magistrate

Judge adequately protected Defendants from this concern by giving them the opportunity to seek

protective order relief for particular documents if they “have specific and well-defined objections

based upon the level at which the documents were issued, or any other good faith reasons as to

specific documents.” ECF 299 at 11 (emphasis in original). Allowing Defendants to seek a

protective order for objections “based upon the level at which the documents were issued”

directly responds to the Court’s direction to “give due consideration to whether a document or




                                             — 14 —
       Case 1:17-cv-02459-GLR Document 306 Filed 04/24/20 Page 19 of 22



category of documents requires greater deference depending on who is involved.” See ECF 267

at 10-11.

       Third, the Magistrate Judge’s protective order procedure also undermines Defendants’

argument that the Magistrate Judge “summarily dismissed” Defendants’ confidentiality interests.

Defendants take words out of context to argue that the Magistrate Judge generally dismissed

Defendants’ confidentiality concerns as “far-fetched.” See ECF 301 at 14. In context, what the

Magistrate Judge labeled as “far-fetched” was Defendants’ all-or-nothing approach of treating all

withheld documents as deserving of the same level of deference. ECF 299 at 9. Review of the

Magistrate Judge’s order shows that the Magistrate Judge did not summarily dismiss Defendants’

concerns but rather found that “there [was] no particularized showing that a significant chilling

effect would occur in future deliberations” and that “[t]he prior disclosure and the lack of

specificity in Defendants’ objections weigh in favor of full disclosure.” Id. at 10-11. These

findings were not clearly erroneous.

       Finally, Defendants’ half-hearted challenge to the Magistrate Judge’s factual findings is

inappropriate. The Court already upheld these findings, ECF 227 at 9-10, and then denied

Defendants’ motion to reconsider the findings, ECF 267 at 12-13. In both opinions, the Court

considered—and rejected—the very argument Defendants make yet again. See ECF 216 at 20.

Reconsideration of these factual findings was not even within the scope of the remand to the

Magistrate Judge. See ECF 267 at 10 (remanding the case “to the USMJ to apply the Cipollone

factors to the categories of documents Plaintiffs seek in their Motion to Compel and permit

Defendants to argue that Plaintiffs should more narrowly define the categories of documents”).

Further, Defendants mislead when they claim that “intervening” discovery proves the factual

findings wrong. See ECF 301 at 15. The only example of such “intervening” discovery cited by




                                             — 15 —
       Case 1:17-cv-02459-GLR Document 306 Filed 04/24/20 Page 20 of 22



Defendants—a May 2017 memorandum from the Secretary of the Air Force—was not only

produced before the Magistrate Judge’s first opinion, but Plaintiffs had submitted it to the Court

as an exhibit. See ECF 216 at 20 (citing ECF 190-2).

       Defendants have made no showing, much less a strong showing, that they are likely to

succeed on the merits. For this reason, too, the Court should deny the Motion to Stay

Compliance.

                                         CONCLUSION

       For the foregoing reasons, Defendants’ Motion to Stay Compliance with the Magistrate

Judge’s Memorandum Opinion and Order should be denied. In light of Defendants’

representations to Plaintiffs that they do not intend to comply with the Magistrate Judge’s order

until this stay motion is fully adjudicated, Plaintiffs respectfully request that the Court resolve

the present motion expeditiously.




                                              — 16 —
        Case 1:17-cv-02459-GLR Document 306 Filed 04/24/20 Page 21 of 22




                                              Respectfully submitted,
Dated: April 24, 2020
                                              /s/ Peter J. Komorowski III
                                              Peter J. Komorowski III
David M. Zionts*
Carolyn F. Corwin*
Mark H. Lynch (Bar No. 12560)                 Deborah A. Jeon (Bar No. 06905)
Jeff Bozman*                                  David Rocah (Bar No. 27315)
Marianne F. Kies (Bar No. 18606)              American Civil Liberties Union Foundation of
Joshua Roselman*                              Maryland
Peter J. Komorowski III (Bar No. 20034)       3600 Clipper Mill Road, #350
Mark Andrews-Lee*                             Baltimore, MD 21211
Jeffrey Huberman*                             Telephone: (410) 889-8555
Rishi R. Gupta*                               Fax: (410) 366-7838
Covington & Burling LLP                       jeon@aclu-md.org
One CityCenter
850 Tenth St. NW                              rocah@aclu-md.org
Washington, DC 20001
Telephone: (202) 662-6000                     Joshua A. Block*
Fax: (202) 778-5987                           Chase B. Strangio*
dzionts@cov.com                               James Esseks*
ccorwin@cov.com                               Leslie Cooper*
jbozman@cov.com                               American Civil Liberties Union Foundation
mkies@cov.com                                 125 Broad Street, 18th Floor
jroselman@cov.com                             New York, NY 10004
pkomorowski@cov.com                           Telephone: 212-549-2627
mandrewslee@cov.com
jhuberman@cov.com                             Fax: 212-549-2650
rrgupta@cov.com                               jblock@aclu.org
                                              cstrangio@aclu.org
Mitchell A. Kamin*                            jesseks@aclu.org
Nicholas M. Lampros*                          lcooper@aclu.org
Covington & Burling LLP
1999 Avenue of the Stars, Suite 3500          Attorneys for Plaintiffs
Los Angeles, California 90067
Telephone: (424) 332-4800
Facsimile: (424) 332-4749
mkamin@cov.com
nlampros@cov.com

* Admitted pro hac vice




                                          — 17 —
       Case 1:17-cv-02459-GLR Document 306 Filed 04/24/20 Page 22 of 22



                             CERTIFICATE OF SERVICE

       I hereby certify that on April 24, 2020, a copy of the foregoing was served on all counsel

of record via the Court’s CM/ECF system.

                                            /s/ Peter J. Komorowski III

                                            Peter J. Komorowski III




                                            — 18 —
